Citation Nr: 0939018	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-29 11	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial evaluation for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1969, and from September 1988 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted the Veteran's claim of 
entitlement to service connection for arthritis of the right 
and left knees.  The Veteran continues to disagree with the 
level of disability assigned.  The Board notes that the 
Veteran also initially expressed disagreement with the 
evaluations assigned for his left carpal tunnel syndrome, and 
gastroesophageal reflux disease (GERD), however, in his 
substantive appeal, he indicated that he wished to continue 
only the appeals for his right and left knee disabilities.  
Further, in his substantive appeal, the Veteran raised the 
issue of service connection for right carpal tunnel syndrome, 
which was granted by an August 2006 RO decision.  Thus, the 
sole issues in appellate status are as noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in his substantive appeal to the Board dated 
July 2006, indicated that his service connected left and 
right knee disabilities had become worse.  The most recent VA 
examination for the Veteran's right and left knee is dated in 
May 2006, three and a half years ago.  The Board is uncertain 
as to the reasons for the excessive delay during the 
Veteran's appeal, nevertheless, as the Veteran has alleged 
his knee disabilities have increased in severity, and as it 
has been over three years since his last VA examination for 
these disabilities, the Board finds that it must remand these 
issues in order that the Veteran be given a VA examination 
that accurately reflects the Veteran's present level of 
disability due to his service connected right knee and left 
knee disabilities.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The Veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service 
connected right knee and left knee 
disabilities.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner must specifically comment 
on the Veteran's level of functional 
impairment as per DeLuca, if any, due 
to his service connected disabilities.

2.	Thereafter, the AMC should re-
adjudicate the Veteran's claims of 
entitlement to an increased initial 
rating for his service connected right 
knee and left knee disabilities.  If 
any benefits sought are not granted, 
the Veteran should be furnished a 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


